CLARKE, Senior Judge,
dissenting:
For over twenty-five years our law has been settled that Article 31 of the Uniform Code of Military Justice forbids compelling an accused to provide exemplars of his handwriting or voice. United States v. Minnifield, 9 U.S.C.M.A. 373, 26 C.M.R. 153 (1958); United States v. Greer, 3 U.S.C.M.A. 576, 13 C.M.R. 132 (1953). My brothers now sweep away this precedent relying on decisions of the Court of Military Appeals in Armstrong1 and Lloyd.2 Our own high court, they assert, has now embraced earlier views of the U.S. Supreme Court in Wade3 and Gilbert,4 thus changing the law. Implicit in today’s holding is a finding that Article 31 and the Fifth Amendment are merely “co-extensive” in application.
The majority’s reliance on Armstrong and Lloyd is, I believe, misplaced. Except for dicta by the Chief Judge, Armstrong can hardly be cited as evidence of change. The case did not involve handwriting or voice exemplars, and a majority of the court specifically disassociated itself from the views of the Chief Judge on the issue now before us. Lloyd is similarly thin. The case involved a request — not an order — for a soldier to produce a Government identification card. The accused was not even a suspect at the time. Under the particular facts, it is simply reading too much into the case to interpret Judge Fletcher’s silence as proof he had changed his long held position on the issue.
As for Wade and Gilbert, neither is new; and I have no quibble with the manner in which the majority today characterizes these decisions. But both cases were considered by the Court of Military Appeals and found to be inapplicable to our law. As Chief Judge Quinn wrote for a unanimous court in United States v. White: “Minnifield is not based on our interpretation of the Constitution. It is, instead, an interpretation of the rights Congress accorded an accused under the Uniform Code of Military Justice.”5
There is, in my view, a very fundamental issue here: one which involves the extent to which our interpretations of military law must mirror those of our civilian counterparts. As Justice Rehnquist recognized in Levy v. Parker,6 the military is by necessity a specialized, separate society which has “developed laws and traditions of its own during its long history.” To date, part of this tradition has been a broad and enlightened construction of Article 31. In this regard, I see nothing anomolous in granting greater protections to servicemembers in the area of self-incrimination, while at the same time curtailing protections in other areas, such as search and seizure. By enacting the warning requirements of Article 31 long before Miranda7 became a household word, Congress itself recognized and approved distinctions of this type. To say Article 31 is nothing more than a further codification of Fifth Amendment rights belies a long history to the contrary.
Admittedly, my approach to this issue is more conservative than that espoused by my brothers. But the salutary doctrine of stare decisis still has sound policy and practical underpinnings. Long standing principles should not be departed from unless considerations of public policy demand it.8 I find no such demands here. Accordingly, I would hold the tainted exemplars in this case inadmissible, set aside the findings and sentence, and authorize a rehearing.

. United States v. Armstrong, 9 M.J. 374 (C.M.A.1980).


. United States v. Lloyd, 10 M.J. 172 (C.M.A.1981).


. United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967).


. Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178 (1967).


. United States v. White, 17 U.S.C.M.A. 211, 216, 38 C.M.R. 9, 14 (1967).


. Parker v. Levy, 417 U.S. 733, 743, 94 S.Ct. 2547, 2555, 41 L.Ed.2d 439 (1973).


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. Colonial Trust Co. v. Flanagan, 344 Pa. 556, 25 A.2d 728 (1942).